Case 1:20-cv-23570-BB Document 12 Entered on FLSD Docket 09/26/2020 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 1:20-CV-23570-BB

 MANUEL RODRIGUEZ and
 MERCEDES RODRIGUEZ, his spouse,

         Plaintiffs,
 vs.

 TARGET CORPORATION,

      Defendant.
 _______________________________/


                 STIPULATION FOR AGREED CONFIDENTIALITY ORDER

         The parties, by their undersigned counsel, hereby stipulate to the entry of the

 attached Agreed Confidentiality Order.

         Dated this 25th day of September, 2020.


  Bowman and Brooke, LLP                  Goldfarb Law, P.A.
  Counsel for Defendant                   Counsel for Plaintiff
  Two Alhambra Plaza, Suite 800           2800 Ponce de Leon Blvd.
  Coral Gables, Florida 33134             Suite 1100
  Phone: (305) 995-5600                   Coral Gables, FL 33134
  Fax: (305) 995-6100                     Ph: (305) 433-3200


  By: _/s/ Shawn Libman_______            By:      /s/Michael A. Goldfarb________
      Charles P. Flick, Esq.                       Michael A. Goldfarb, Esq.
      FBN: 253324                                  FBN: 102639
      Shawn Libman, Esq.
      FBN: 10544                                   and

                                                   Alan Goldfarb, Esq.
                                                   FBN: 14629
                                                   Law Offices of Alan Goldfarb, P.A.
                                                   100 S.E. 2nd Street, Suite 4500
                                                   Miami, FL 33131




 23188542v1
